DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/5/2022 is acknowledged.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references listed in paragraphs 0008, 0009, and 0012 have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 43 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brødsgaard et al (WO 2014117776; herein Brødsgaard, already of record).  Regarding claim 43, Brødsgaard teaches:
Providing a base sheet layer (page 7, lines 4-14, Figure 2, layers 12/13 or Figure 3, layers 22/23)
Coextrusion coating an additional sheet layer onto said base sheet layer (page 7, lines 4-14, Figure 2, layer 14 is coextrusion coated onto layer 12/13 or page 7. Lines 16-24, Figure 3, layer 24 is coextrusion coated onto layer 22/23), the additional sheet layer comprising at least one tie layer (layer 15, 25, or 26) comprising polyolefin (page 3, lines 19-22 or page 4, lines 1-9) and a welding layer (layer 16 or layer 27) comprising at least 80 % by weight polystyrene (PS) (page 3, lines 24-27, the welding layer can be all polystyrene), such that the at least one tie layer is disposed between the base sheet layer and the welding layer (As seen by the locations of layers, 15, 25, or 26 in Figures 2 or 3)
Wherein a styrene content in the polystyrene of the welding layer is at least 90 % by weight (page 3, lines 24-27, the welding layer can be all polystyrene thus the styrene content of a 100% polystyrene layer would be at least 90%)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-33, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Brødsgaard, in view of Wiley (U.S. Patent 3,769,380).  Regarding claim 27:
See remarks regarding claim 43 and the teachings of Brødsgaard.  However, Brødsgaard does not teach the temperatures used in the processing.
Nevertheless, in the same field of endeavor Wiley teaches that polystyrene can be coextruded at 400 to 500 degrees F (204.44 to 260 degrees C) (column 7, lines 22-45)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the temperatures of Wiley, since Wiley shows that such temperatures affect the end polystyrene product (column 6, lines 24-39 and column 7, lines 22-45).
Regarding claims 28-31:
As previously discussed Brødsgaard teaches a 100% polystyrene layer, thus the compositions of claims 28-31 are taught by Brødsgaard.
Regarding claim 32:
See remarks regarding claim 27 and Wiley.
Regarding claim 33:
As previously discussed Brødsgaard teaches coextrusion, but does not teach the apparatus used.  In the same field of endeavor Wiley teaches that one can make a coextruded polystyrene film using the claimed extruder arrangement (see Figures 1 and 2, conduits 12 and 15 feeding into a feed block area (area before die 17) and die 17.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the coextruder of Wiley, since It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance coextrusion is a well known process and the ability to choose the correct coextruder for the desired process and end result is well within the abilities of a skilled artisan.

Regarding claim 35:
Brødsgaard teaches that their disclosed films solve the problems of previous films for punched lids (page 1, lines 8-16).  Thus it would follow that Brødsgaard punches lids from the disclosed film.
Regarding claim 36:
Brødsgaard teaches welding the lids to polystyrene containers (page 8,lines 4-20).
Regarding claim 44:
See previous remarks regarding Wiley and processing temperature.
Regarding claim 45:
See previous remarks regarding Wiley and the coextruder used.
Allowable Subject Matter
Claims 34 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743